                                  1

                                  2

                                  3

                                  4

                                  5                             IN THE UNITED STATES DISTRICT COURT

                                  6                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  7

                                  8      DAVID FOWLER, et al.,                           Case No. 18-cv-01254-MMC
                                                         Plaintiffs,                     ORDER GRANTING DEFENDANT'S
                                  9
                                                                                         MOTION TO DISMISS FIRST
                                                   v.                                    AMENDED COMPLAINT; DISMISSING
                                  10
                                                                                         FIRST AMENDED COMPLAINT
                                  11     WELLS FARGO BANK, N.A.,                         WITHOUT FURTHER LEAVE TO
                                                                                         AMEND
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Before the Court is defendant Wells Fargo Bank, N.A.'s Motion, filed May 3, 2019,

                                  15   "to Dismiss Plaintiffs' First Amended Complaint Pursuant to FRCP 12(b)(6)." Plaintiffs

                                  16   David Fowler and Colisa McFadden have filed opposition, to which defendant has

                                  17   replied. Having read and considered the papers filed in support of and in opposition to

                                  18   the motion, the Court rules as follows.1

                                  19                                          BACKGROUND

                                  20          Plaintiffs, former owners of a residence in Richmond, California, assert claims

                                  21   arising out of defendant's alleged "unlawful conduct concerning the mortgage loan

                                  22   secured by the property." (See First Amended Complaint ("FAC") second ¶ 1.)2

                                  23          In their initial complaint, plaintiffs alleged three causes of action: (1) a First Cause

                                  24   of Action, titled "Violation of Cal. Civil Code § 2924, et seq.," by which plaintiffs alleged

                                  25

                                  26          1
                                                  By order filed June 11, 2019, the Court took the matter under submission.
                                  27          2
                                             The FAC includes two paragraphs denominated "1," as well as two paragraphs
                                  28   denominated "2," "3," "4," "5," "6," and "7."
                                  1    defendant "caused a Notice of Trustee's Sale to be recorded" (see Compl. ¶ 9) but failed

                                  2    to "post a copy of the Notice of Trustee's Sale to [p]laintiffs' door" (see Compl. ¶ 14) and

                                  3    "mail the Notice of Trustee's Sale to [p]laintiffs via certified or registered mail" at least "20

                                  4    days before the date of the sale" (see Compl. ¶ 15); (2) a Second Cause of Action, titled

                                  5    "Violation of Cal. Civil Code § 2923.7," by which plaintiffs alleged defendant failed to

                                  6    "adequately advise [p]laintiffs of the status of their application [for a loan modification]"

                                  7    (see Compl. ¶ 29), failed to "ensure that [p]laintiffs were considered for all foreclosure

                                  8    prevention alternatives" (see id.), and failed to "provide [p]laintiffs with an adequate single

                                  9    point of contact" (see Compl. ¶ 30); and (3) a Third Cause of Action, titled "Unfair

                                  10   Competition – Violation of Business and Professions Code §§ 17200 et seq.," by which

                                  11   plaintiffs alleged the conduct on which they based the First and Second Causes of Action

                                  12   constituted "unlawful business practices" (see Compl. ¶ 32) and "unfair business
Northern District of California
 United States District Court




                                  13   practices" (see Compl. ¶¶ 37-38).

                                  14             By order filed November 14, 2018, the Court granted defendant's motion to

                                  15   dismiss the initial complaint and dismissed the claims alleged therein without leave to

                                  16   amend, finding the claims were preempted by the Home Owners' Loan Act ("HOLA"),

                                  17   whereupon the Clerk of Court entered judgment in favor of defendant.

                                  18             Thereafter, plaintiffs sought leave to file an amended complaint consisting of

                                  19   claims not preempted by HOLA, and, in support thereof, submitted a Proposed First

                                  20   Amended Complaint ("Proposed FAC"). The Proposed FAC consisted of four causes of

                                  21   action, titled, respectively, "Promissory Estoppel," "Intentional Misrepresentation,"

                                  22   "Negligent Misrepresentation," and "Unfair Business Practices Under Cal. Bus. & Prof.

                                  23   Code § 17200, et seq." Said claims were based on the theory, described in more detail

                                  24   below, that, following defendant's denial of plaintiffs' application for a loan modification,

                                  25   defendant acted wrongfully in the manner in which it handled plaintiffs' appeal from said

                                  26   denial.

                                  27             By order filed March 26, 2019 (hereinafter, "March 26 Order"), the Court, although

                                  28   finding the Proposed FAC failed to state a cognizable claim, set aside the judgment and
                                                                                       2
                                  1    afforded plaintiffs leave to file, if they could do so, an amended complaint that cured the

                                  2    deficiencies in the Proposed FAC that were identified by the Court in said order.

                                  3           On April 19, 2019, plaintiffs filed their FAC, alleging, with various additional

                                  4    allegations, the same four causes of action asserted in the Proposed FAC.

                                  5           In the FAC, plaintiffs allege they applied to defendant for a loan modification (see

                                  6    FAC second ¶ 2), and that, on October 6, 2017, defendant sent them a letter in which it

                                  7    stated the application had been denied "based on the results of [plaintiffs'] net present

                                  8    value (NPV) calculation" (see FAC second ¶ 3).3 According to plaintiffs, the letter stated

                                  9    such determination was "based in part, on [defendant's] belief that [p]laintiffs' property

                                  10   was worth $540,000." (See FAC, second ¶ 3.) Plaintiffs allege the letter, in addition to

                                  11   stating plaintiffs "were eligible for a short sale or deed in lieu,"4 advised plaintiffs they

                                  12   could submit, no later than November 11, 2017, an appeal. (See id.) According to
Northern District of California
 United States District Court




                                  13   plaintiffs, they submitted a timely appeal in which they "indicated their belief that the

                                  14   property was worth only $400,000." (See FAC second ¶ 4.)

                                  15          Plaintiffs allege they thereafter received three letters from defendant. According to

                                  16   plaintiffs, the first such letter, dated November 14, 2017, stated the appeal had been

                                  17   "sent" to defendant's "underwriting team" and that "there would be a decision on the

                                  18   appeal by December 9, 2017." (See FAC second ¶ 5.) The second letter, a copy of

                                  19   which is attached to the FAC and also dated November 14, 2017, stated defendant had

                                  20
                                              3
                                  21            "The NPV is essentially an accounting calculation to determine whether it is more
                                       profitable to modify the loan or allow the loan to go into foreclosure." Williams v.
                                  22   Geithner, 2009 WL 3757380, at *3 n.3 (D. Minn. November 9, 2009). "The calculation
                                       compares the probability that the mortgage defaults and the estimated loss to the
                                  23   servicer given foreclosure with the cash flow generated if the loan is modified." Id. Under
                                       federal law, "[s]ervicers are permitted to customize the NPV model to fit their unique loan
                                  24   portfolios." See id.
                                              4
                                  25           In a "short sale," the "borrower sells the home to a third party for an amount that
                                       falls short of the outstanding loan balance; the lender agrees to release its lien on the
                                  26   property to facilitate the sale; and the borrower agrees to give all the proceeds to the
                                       lender." See Coker v. JPMorgan Chase Bank, N.A., 62 Cal. 4th 667, 673 (2016). A
                                  27   "deed in lieu" is a "deed given by the [borrower] to the [lender] to avoid the
                                       inconveniences suffered on both sides by a formal foreclosure." See Decon Group, Inc.
                                  28   v. Prudential Mortgage Capital Co., 227 Cal. App. 4th 665, 670 (2014).

                                                                                       3
                                  1    "conducted a preliminary review of [plaintiffs'] loan based on the estimated value

                                  2    [plaintiffs] provided," that defendant's "preliminary test show[ed] the result may be

                                  3    positive if the property value [plaintiffs] provided [was] accurate," that, "to reevaluate

                                  4    [plaintiffs'] loan for a modification based on a new property value, [defendant] need[ed] to

                                  5    request a new appraisal," and that plaintiffs were required to "send a $200.00 deposit

                                  6    towards the cost of the appraisal within 15 calendar days." (See FAC second ¶ 6; Ex. A.)

                                  7    The third letter, a copy of which is attached to the FAC and dated November 16, 2017,

                                  8    i.e., two days after the dates of the above-referenced letters, stated that, "[a]fter carefully

                                  9    reviewing the information [defendant] currently [had]," defendant "determined [plaintiffs]

                                  10   still [did] not meet the requirements for a loan modification" (see FAC second ¶ 7; Ex. B),

                                  11   which denial, plaintiffs allege, occurred "before [d]efendant had conducted the appraisal"

                                  12   (see FAC ¶ 8).
Northern District of California
 United States District Court




                                  13          Plaintiffs allege that they were "perplexed by the inconsistencies" of the last two of

                                  14   the above-referenced letters, that they "were unable to reach their single point of contact

                                  15   to discuss the inconsistencies," and that the "representatives" of defendant with whom

                                  16   they did speak told them that, "without a change in income," defendant "would not review

                                  17   another loan modification application." (See id.) According to plaintiffs, defendant, on

                                  18   January 5, 2018, "caused a Notice of Trustee's Sale to be recorded against [p]laintiffs'

                                  19   property" and that a "Trustee's Sale ultimately took place" (see FAC ¶ 9); specifically, the

                                  20   property was sold on January 2, 2019 (see Def.'s Req. for Judicial Notice Ex. E at 2).5

                                  21                                       LEGAL STANDARD

                                  22          Dismissal under Rule 12(b)(6) of the Federal Rules of Civil Procedure "can be

                                  23   based on the lack of a cognizable legal theory or the absence of sufficient facts alleged

                                  24   under a cognizable legal theory." See Balistreri v. Pacifica Police Dep't, 901 F.2d 696,

                                  25
                                              5
                                  26            The Court hereby GRANTS defendant's request, unopposed by plaintiffs, that the
                                       Court take judicial notice of the Trustee's Deed Upon Sale, filed with the Contra Costa
                                  27   County Recorder Office on January 10, 2019. See, e.g., Varbel v. Mortgage Electronic
                                       Registration Systems Inc., 509 Fed. Appx. 658, 659 (9th Cir. 2013) (granting request for
                                  28   judicial notice of deed upon sale to determine date on which sale occurred).

                                                                                      4
                                  1    699 (9th Cir. 1990). Rule 8(a)(2), however, "requires only 'a short and plain statement of

                                  2    the claim showing that the pleader is entitled to relief.'" See Bell Atlantic Corp. v.

                                  3    Twombly, 550 U.S. 544, 555 (2007) (quoting Fed. R. Civ. P. 8(a)(2)). Consequently, "a

                                  4    complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed factual

                                  5    allegations." See id. Nonetheless, "a plaintiff's obligation to provide the grounds of his

                                  6    entitlement to relief requires more than labels and conclusions, and a formulaic recitation

                                  7    of the elements of a cause of action will not do." See id. (internal quotation, citation, and

                                  8    alteration omitted).

                                  9           In analyzing a motion to dismiss, a district court must accept as true all material

                                  10   allegations in the complaint and construe them in the light most favorable to the

                                  11   nonmoving party. See NL Indus., Inc. v. Kaplan, 792 F.2d 896, 898 (9th Cir. 1986). "To

                                  12   survive a motion to dismiss, a complaint must contain sufficient factual material, accepted
Northern District of California
 United States District Court




                                  13   as true, to 'state a claim to relief that is plausible on its face.'" Ashcroft v. Iqbal, 556 U.S.

                                  14   662, 678 (2009) (quoting Twombly, 550 U.S. at 570). "Factual allegations must be

                                  15   enough to raise a right to relief above the speculative level[.]" Twombly, 550 U.S. at 555.

                                  16   Courts "are not bound to accept as true a legal conclusion couched as a factual

                                  17   allegation." See Iqbal, 556 U.S. at 678 (internal quotation and citation omitted).

                                  18                                            DISCUSSION

                                  19          By the instant motion, defendant argues plaintiffs have failed to cure the

                                  20   deficiencies identified in the March 26 Order.

                                  21   A. Fraud Claims

                                  22          In the March 26 Order, the Court found plaintiffs' fraud claims, i.e., their claims for

                                  23   intentional and negligent misrepresentation,6 as pleaded in the Proposed FAC, were

                                  24   deficient for three reasons. First, plaintiffs failed to comply with Rule 9(b) of the Federal

                                  25
                                              6
                                  26           As explained in the Court's March 26 Order, under California law, negligent
                                       misrepresentation is a species of fraud. See Kelley v. Rambus, Inc., 384 Fed. Appx. 570,
                                  27   573 (9th Cir. 2010); see also Cal. Civil Code § 1710 (defining "deceit" as, inter alia,
                                       "assertion, as a fact, of that which is not true, by one who has no reasonable ground for
                                  28   believing it to be true").

                                                                                       5
                                  1    Rules of Civil Procedure because they failed to allege the "specific content" of the

                                  2    representations on which they relied, see Swartz v. KPMG LLP, 476 F.3d 756, 764 (9th

                                  3    Cir. 2007) (setting forth requirements for pleading fraud); instead, plaintiffs had pleaded

                                  4    what, at best, were paraphrasings of statements. Second, plaintiffs failed to comply with

                                  5    Rule 9(b) because they failed to allege facts to support a finding that the representations

                                  6    on which they relied were false at the time they were made. See Fecht v. Price Co., 70

                                  7    F.3d 1078, 1082 (9th Cir. 1995) (holding plaintiff must "plead evidentiary facts" that

                                  8    establish "statement was untrue or misleading when made"). Third, plaintiffs failed to

                                  9    plead facts to support a finding that they relied to their detriment on the subject

                                  10   representations. See Vess v. Ciba-Geigy Corp., 317 F.3d 1097, 1105 (9th Cir. 2003)

                                  11   (holding "indispensable elements of a fraud claim" include "justifiable reliance" on

                                  12   challenged representation); Beckwith v. Dahl, 205 Cal. App. 4th 1039, 1062 (2012)
Northern District of California
 United States District Court




                                  13   (holding "plaintiff's actual and justifiable reliance on the defendant's misrepresentation

                                  14   must have caused him to take a detrimental course of action").

                                  15          In the FAC, plaintiffs, as they did in the Proposed FAC, base their fraud claims on

                                  16   two representations by Wells Fargo, one made in the above-referenced letter dated

                                  17   October 6, 2017, and the second in one of the two letters dated November 14, 2017.

                                  18          The Court next considers whether plaintiffs, in realleging their fraud claims in the

                                  19   FAC, have cured the deficiencies identified by the Court in its March 26 Order.

                                  20          1. Letter Dated October 6, 2017

                                  21          To the extent the fraud claims are based on a representation made in the letter

                                  22   dated October 6, 2017, plaintiffs, as defendant acknowledges, have cured the first of the

                                  23   above-referenced deficiencies. Specifically, plaintiffs allege that, in said letter in which

                                  24   plaintiffs were advised of their right to appeal the denial of their application for a loan

                                  25   modification, Katie Madsen ("Madsen"), plaintiffs' "single point of contact" (see FAC

                                  26   second ¶ 3) stated: "We'll review your appeal request" (see FAC ¶¶ 17, 24).

                                  27          Plaintiffs have failed, however, to allege facts to support a finding that said

                                  28   representation was false at any time, let alone at the time it was made. Indeed, the letter
                                                                                      6
                                  1    dated November 16, 2017, and submitted by plaintiffs, makes clear defendant reviewed

                                  2    plaintiffs' appeal request; in particular, the letter states:

                                  3           In response to your appeal request, we reviewed the decision that was
                                              made about your mortgage.
                                  4
                                              Here's what we found.
                                  5
                                              After carefully reviewing the information we currently have, we have
                                  6           determined that you still do not meet the requirements for a loan
                                              modification.
                                  7
                                       (See FAC Ex. B.)
                                  8
                                              In any event, even if defendant ultimately had not reviewed the appeal request,
                                  9
                                       plaintiffs fail, as they did in the Proposed FAC, to allege any facts to show Madsen's
                                  10
                                       statement was false at the time she made it. See Tenzer v. Superscope, Inc., 39 Cal. 3d
                                  11
                                       18, 30 (1985) (rejecting argument that "subsequent failure to perform as promised
                                  12
Northern District of California
 United States District Court




                                       warrants the inference that defendant did not intend to perform when [it] made the
                                  13
                                       promise"; holding "something more than nonperformance is required").
                                  14
                                              Moreover, plaintiffs have failed to include facts to support a finding that they relied
                                  15
                                       to their detriment by submitting an appeal request, as plaintiffs again fail to allege any
                                  16
                                       facts to support a finding that, by submitting such request, they lost the ability or
                                  17
                                       otherwise were unable to pursue other options, such as a conducting a short sale or
                                  18
                                       giving defendant a deed in lieu of a foreclosure.7
                                  19
                                              Accordingly, to the extent the fraud claims are based on the statement "[w]e'll
                                  20
                                       review your appeal request," the claims are subject to dismissal.
                                  21
                                              2. Letter Dated November 14, 2017
                                  22
                                              To the extent the fraud claims are based on a representation in another letter, the
                                  23
                                       Court finds plaintiffs have cured the first of the deficiencies identified in the March 26
                                  24
                                       Order. In particular, although plaintiffs, as they did in the Proposed FAC, repeat their
                                  25

                                  26          7
                                                Although plaintiffs allege they "spent November 2017 to January 2018" attempting
                                  27   to get defendant to reconsider its decision denying reconsideration (see FAC ¶ 19),
                                       plaintiffs do not allege such activities precluded them from pursuing other alternatives to
                                  28   foreclosure.

                                                                                        7
                                  1    earlier allegation that Madsen told them defendant "would reevaluate [their] loan

                                  2    modification application based on a new property value" (see FAC ¶ 18; Proposed FAC

                                  3    ¶ 18), they now identify the first November 14 letter as the document in which such

                                  4    statement allegedly was made. As set forth below, however, plaintiffs have again failed

                                  5    to plead a cognizable claim.

                                  6           To the extent the letter refers to a "new property value," it states as follows:

                                  7           We conducted a preliminary review of your loan based on the estimated
                                              property value you provided to us. Our preliminary test shows the result
                                  8           may be positive if the property value you provided is accurate. In order for
                                              us to reevaluate your loan for a modification based on a new property
                                  9           value, we'll need to request a new appraisal for your property.
                                              ...
                                  10
                                              After the appraisal is complete, we will send you a copy. Once we receive
                                  11          our copy, we'll evaluate your loan and notify you of the results.
                                  12   (See FAC Ex. A.) Shortly thereafter, defendant, apparently on grounds other than a
Northern District of California
 United States District Court




                                  13   possible decrease in the value of the property, denied the appeal. (See FAC Ex. B

                                  14   (stating appeal request was denied based on material defendant "currently" had); ¶ 8

                                  15   (alleging that when plaintiff asked defendant for further explanation for denial of appeal,

                                  16   defendant's employees advised plaintiffs "a change in income" was required in order for

                                  17   defendant to "review another loan modification application").)

                                  18          Assuming the letter reasonably can be interpreted as a promise by defendant that

                                  19   it would not make a decision on plaintiffs' appeal request until after defendant obtained

                                  20   an appraisal, and further assuming any such promise was material,8 plaintiffs have failed

                                  21   to plead facts to support a finding that they relied to their detriment on any such promise,

                                  22   as, for the reasons stated above with respect to the statement "[w]e'll review your appeal

                                  23   request," plaintiffs do not allege facts to show they lost the ability or otherwise were

                                  24   unable to pursue other options to foreclosure.

                                  25

                                  26          8
                                               The letter did not state that, if the appraisal established the property's value had
                                  27   decreased to the level asserted by plaintiffs, defendant would agree to a loan
                                       modification; rather, the letter stated defendant might agree to a modification. (See FAC
                                  28   Ex. A) ("[T]he result may be positive if the property value you provided is accurate.").)

                                                                                     8
                                  1           Accordingly, to the extent the fraud claims are based on a promise to reevaluate

                                  2    based on a new property value, the claims are subject to dismissal.

                                  3    B. Claim Alleging Promissory Estoppel

                                  4           In the March 26 Order, the Court found plaintiffs' claim for promissory estoppel, as

                                  5    pleaded in the Proposed FAC, was deficient for two reasons. First, plaintiffs, by

                                  6    paraphrasing the statements on which they relied, failed to sufficiently allege defendant

                                  7    made a "clear and unambiguous" promise or promises; second, plaintiffs failed to allege

                                  8    facts to support a finding that they "reasonably relied" on any such promise. See Flintco

                                  9    Pacific, Inc. v. TEC Management Consultants, Inc., 1 Cal. App. 5th 727, 734 (2016)

                                  10   (setting forth elements of promissory estoppel claim).

                                  11          In the FAC, plaintiffs, as they did in the Proposed FAC, base their claim for

                                  12   promissory estoppel on the same representations on which they base their fraud claims.
Northern District of California
 United States District Court




                                  13          Although plaintiffs have now sufficiently identified the specific statements on which

                                  14   they rely, plaintiffs, as set forth above with respect to the fraud claims, have failed to cure

                                  15   the remaining deficiency, specifically, the absence of facts to support a finding of

                                  16   detrimental reliance. See Flintco Pacific, Inc. v. TEC Management Consultants, Inc., 1

                                  17   Cal. App. 5th 727, 734 (2016) (listing, as element of promissory estoppel claim,

                                  18   "reasonable and foreseeable" reliance to claimant's "detriment").

                                  19          Accordingly, plaintiffs' claim for promissory estoppel is subject to dismissal.

                                  20   C. § 17200 Claim

                                  21          In the March 26 Order, the Court found plaintiffs' claim alleging a violation of

                                  22   § 17200, as pleaded in the Proposed FAC, was deficient because it was wholly derivative

                                  23   of proposed new claims that were themselves subject to dismissal or claims in the initial

                                  24   complaint that had been dismissed without leave to amend.

                                  25          The § 17200 claim alleged in the FAC is in part derivative of the fraud and

                                  26   promissory estoppel claims alleged therein (see FAC ¶¶ 29-31), and, to such extent, is

                                  27   deficient for the reasons stated above. The remaining part of the ¶ 17200 claim is

                                  28   derivative of claims alleged in the initial complaint, specifically, claims alleging violations
                                                                                      9
                                  1    of § 2923.7 and § 2924 of the California Civil Code (see FAC ¶¶ 32-33; see also Compl.

                                  2    ¶¶ 14-15, 20-21, 30), and, to such extent, is deficient for the reasons stated in the Court's

                                  3    orders of November 14, 2018, and January 18, 2019, specifically, that said claims are

                                  4    preempted by HOLA and, as to the § 2924 claim, subject to dismissal without leave to

                                  5    amend on additional grounds.

                                  6           Accordingly, the § 17200 claim is subject to dismissal

                                  7    D. Further Leave to Amend

                                  8           In their opposition, plaintiffs request further leave to amend in the event the FAC is

                                  9    dismissed. As plaintiffs have had three opportunities to allege cognizable claims, and

                                  10   have not asserted in their opposition any additional facts they could allege that would

                                  11   suffice to state a cognizable claim for fraud, for promissory estoppel, or for a violation of

                                  12   § 17200, further leave to amend will be denied. See Kendall v. Visa U.S.A., Inc., 518
Northern District of California
 United States District Court




                                  13   F.3d 1042, 1052 (9th Cir. 2008) (holding leave to amend properly denied, where plaintiffs

                                  14   "fail[ ] to state what additional facts they would plead if given leave to amend"); see also

                                  15   Metzler Investment GmbH v. Corinthian Colleges, Inc., 540 F.3d 1049, 1072 (9th Cir.

                                  16   2008) (holding "district court's discretion to deny leave to amend is particularly broad

                                  17   where plaintiff has previously amended the complaint" and where same deficiency was

                                  18   present in prior version of complaint).

                                  19                                          CONCLUSION

                                  20          For the reasons stated above, defendant's motion to dismiss the FAC is hereby

                                  21   GRANTED, and the FAC is DISMISSED without further leave to amend.

                                  22          IT IS SO ORDERED.

                                  23

                                  24   Dated: June 17, 2019
                                                                                                MAXINE M. CHESNEY
                                  25                                                            United States District Judge
                                  26
                                  27

                                  28
                                                                                     10
